                                                                          Case 2:17-cv-02437-JCM-PAL Document 44 Filed 10/30/18 Page 1 of 5



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   DAVID T. GLUTH, II, ESQ.
                                                                          Nevada Bar No. 10596
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South Fourth Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9316
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           dgluth@grsm.com

                                                                      7   Attorneys for Nevada Ranch Twilight
                                                                          Homeowners Association
                                                                      8

                                                                      9                               UNITED STATES DISTRICT COURT

                                                                     10                                      DISTRICT OF NEVADA
Gordon Rees Scully Mansukhani, LLP




                                                                     11   OCWEN LOAN SERVICING, LLC,                )            Case No.: 2:17-cv-02437-JCM-PAL
                                                                                                                    )
                                     300 S. 4th Street, Suite 1550




                                                                     12                    Plaintiff,               )
                                        Las Vegas, NV 89101




                                                                                                                    )
                                                                     13   vs.                                       )            JOINT MOTION TO DISMISS
                                                                                                                    )            DEFENDANT NEVADA RANCH
                                                                     14   NEVADA RANCH TWILIGHT HOMEOWNERS )                     TWILIGHT HOMEOWNERS
                                                                          ASSOCIATION, a Nevada non-profit company; )            ASSOCIATION, WITHOUT
                                                                     15   NEVADA RANCH MASTER HOMEOWNERS            )
                                                                          ASSOCIATION, a Nevada non-profit company, )            PREJUDICE
                                                                     16                                             )
                                                                                           Defendant.
                                                                     17

                                                                     18          Plaintiff Ocwen Loan Servicing, LLC (“Ocwen”) and Defendant Nevada Ranch Twilight
                                                                     19   Homeowners’ Association (“Nevada Ranch Twilight”), by and through their respective attorneys
                                                                     20   of record, submit the following Joint Motion for and Order to Dismiss Defendant Nevada Ranch
                                                                     21   Twilight without prejudice, pursuant to FRCP 41(a)(2).1 This Motion is based on the pleadings
                                                                     22   and papers filed in this action, the attached Memorandum of Points and Authorities, and any oral
                                                                     23   argument the Court may allow should a hearing be scheduled.
                                                                     24                      MEMORANDUM OF POINTS AND AUTHORITIES
                                                                     25          Fed. R. Civ. P. 41(a)(2) allows for voluntary dismissal of action by the request of
                                                                     26
                                                                          1
                                                                            Ocwen attempted to obtain Defendant Nevada Ranch Master Association’s approval on a
                                                                     27   stipulation and order to dismiss Nevada Ranch Twilight However, counsel for Nevada Ranch
                                                                          Master Homeowners Association did not respond and, therefore, Ocwen and Nevada Ranch
                                                                     28
                                                                          Twilight are filing this Joint Motion to Dismiss Nevada Ranch Twilight.
                                                                                                                        -1-
                                                                          Case 2:17-cv-02437-JCM-PAL Document 44 Filed 10/30/18 Page 2 of 5



                                                                      1   Plaintiff by this Court’s order upon terms the Court considers proper. Ocwen and Nevada Ranch

                                                                      2   Twilight agree and stipulate to dismiss Ocwen’s Amended Complaint against Nevada Ranch

                                                                      3   Twilight. In support of this Motion, the moving parties agree and stipulate as follows:

                                                                      4          On January 8, 2013, a Trustee’s Deed Upon Sale was recorded against the Property by

                                                                      5   the HOA Trustee on behalf of Nevada Ranch Twilight, stating that a foreclosure sale occurred on

                                                                      6   December 12, 2012.

                                                                      7          On April 25, 2013, a Corrective Trustee’s Deed Upon Sale was recorded against the

                                                                      8   Property by the HOA Trustee, stating that it was recorded “[t]o correct foreclosing beneficiary

                                                                      9   name and TS. No.” The foreclosing beneficiary was changed from Nevada Ranch Twilight to

                                                                     10   Nevada Ranch Master. The foreclosure sale date was also changed from December 12, 2012, to
Gordon Rees Scully Mansukhani, LLP




                                                                     11   September 12, 2012.
                                     300 S. 4th Street, Suite 1550




                                                                     12          On September 18, 2017, Ocwen filed a Complaint seeking damages against Nevada
                                        Las Vegas, NV 89101




                                                                     13   Ranch Twilight. ECF No.1.

                                                                     14          After filing the Complaint, Ocwen moved to amend and, with leave of the Court, on April

                                                                     15   25, 2018, filed its Amended Complaint naming the Nevada Ranch Master as an additional

                                                                     16   Defendant and asserting additional claims against Nevada Ranch Master and Nevada Ranch

                                                                     17   Twilight concerning the subject foreclosure sale identified in the Trustee’s Deed Upon Sale and

                                                                     18   the Corrective Trustee’s Deed Upon Sale.
                                                                     19          After conducting further discovery into the correct identity of the foreclosing association,

                                                                     20   it has been confirmed that Nevada Ranch Master was, in fact, the foreclosing association, as set

                                                                     21   forth in the Corrective Trustee’s Deed Upon Sale.

                                                                     22          Based on the foregoing, Ocwen and Nevada Ranch Twilight agree that Ocwen’s

                                                                     23   Amended Complaint against Nevada Ranch Twilight should be dismissed, without prejudice. It

                                                                     24   is further agreed that Nevada Ranch Twilight’s written discovery requests to Ocwen, and

                                                                     25   Ocwen’s responses thereto, are hereby withdrawn.        It is also agreed that Ocwen’s written

                                                                     26   discovery requests to Nevada Ranch Twilight, served on October 5, 2018, with responses
                                                                          currently due on November 8, 2018, are hereby withdrawn.
                                                                     27
                                                                                 Ocwen and Nevada Ranch Twilight agrees that based on the dismissal that Nevada Ranch
                                                                     28

                                                                                                                         -2-
                                                                          Case 2:17-cv-02437-JCM-PAL Document 44 Filed 10/30/18 Page 3 of 5



                                                                      1   Twilight’s Initial Disclosure Pursuant to Fed. R. Civ. P. 26, and any and all supplements thereto,

                                                                      2   including its Initial Expert Disclosure, and supplemental expert disclosure and designation of

                                                                      3   rebuttal expert, are hereby withdrawn. Nevada Ranch Twilight will also agree to vacate the

                                                                      4   pending Deposition of Rule 30(b)(6) of Ocwen, it served on September 28, 2018; Nevada Ranch

                                                                      5   Twilight’s deposition subpoena to R. Scott Dugan, served on October 22, 2018; and Nevada
                                                                          Ranch Twilight’s deposition subpoena to Regina Habermas, Esq., served on October 22, 2018,
                                                                      6
                                                                          are vacated and Nevada Ranch Twilight shall serve a notice confirming that the aforementioned
                                                                      7
                                                                          depositions are vacated within 3 days of entry of an Order granting this motion.
                                                                      8
                                                                                 It is further agreed that as to the dispute between Ocwen and Nevada Ranch Twilight,
                                                                      9
                                                                          each party shall bear their own fees and costs. A proposed Order granting the Joint Motion to
                                                                     10
                                                                          Dismiss is attached hereto.
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                          DATED this _30th__ day of October, 2018              DATED this _30th__ day of October, 2018
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                          WRIGHT, FINLAY & ZAK, LLP                            GORDON & REES LLP
                                                                     13

                                                                     14
                                                                          /s/ Christina V. Miller                              /s/ David T. Gluth
                                                                     15   Christina V. Miller, Esq.                            David T. Gluth, Esq.
                                                                          Nevada Bar No. 12448                                 Nevada Bar No. 10596
                                                                     16   7785 W. Sahara Ave., Suite 200                       300 South Fourth Street, Suite 1550
                                                                          Las Vegas, NV 89117                                  Las Vegas, NV 89101
                                                                     17
                                                                          Attorneys for Plaintiff Ocwen Loan                   Attorneys for Defendant Nevada Ranch
                                                                     18   Servicing, LLC                                       Twilight Homeowners Association

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26
                                                                     27
                                                                     28

                                                                                                                         -3-
                                                                          Case 2:17-cv-02437-JCM-PAL Document 44 Filed 10/30/18 Page 4 of 5



                                                                      1

                                                                      2                               UNITED STATES DISTRICT COURT
                                                                                                       FOR THE DISTRICT OF NEVADA
                                                                      3

                                                                      4   OCWEN LOAN SERVICING, LLC,                )               Case No.: 2:17-cv-02437-JCM-PAL
                                                                                                                    )
                                                                      5                    Plaintiff,               )               [PROPOSED] ORDER TO
                                                                                                                    )               DISMISS DEFENDANT NEVADA
                                                                      6   vs.                                       )               RANCH TWILIGHT
                                                                                                                    )               HOMEOWNERS ASSOCIATION,
                                                                      7   NEVADA RANCH TWILIGHT HOMEOWNERS )
                                                                          ASSOCIATION, a Nevada non-profit company;                 WITHOUT PREJUDICE
                                                                      8   NEVADA RANCH MASTER HOMEOWNERS            )
                                                                          ASSOCIATION, a Nevada non-profit company, )
                                                                      9                                             )
                                                                                           Defendant.               )
                                                                     10                                             )
                                                                                                                    )
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                             )
                                                                                                                    )
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                     13
                                                                                 Upon consideration of the Ocwen and Nevada Ranch’s Joint Motion to Dismiss Nevada
                                                                     14
                                                                          Ranch Twilight Homeowners Association, it is hereby ORDERED that the Joint Motion is
                                                                     15
                                                                          GRANTED, as follows:
                                                                     16

                                                                     17          IT IS HEREBY ORDERED that Ocwen’s Amended Complaint against Nevada Ranch

                                                                     18   Twilight is dismissed, without prejudice.
                                                                                 IT IS FURTHER ORDERED that Nevada Ranch Twilight’s written discovery requests to
                                                                     19
                                                                          Ocwen, and Ocwen’s responses thereto, are hereby withdrawn. Ocwen’s written discovery
                                                                     20
                                                                          requests to Nevada Ranch Twilight, served on October 5, 2018, with responses currently due on
                                                                     21
                                                                          November 8, 2018, are hereby withdrawn.
                                                                     22
                                                                                 IT IS FURTHER ORDERED that Nevada Ranch Twilight’s Initial Disclosure Pursuant
                                                                     23
                                                                          to Fed. R. Civ. P. 26, and any and all supplements thereto, including its Initial Expert Disclosure,
                                                                     24
                                                                          and supplemental expert disclosure and designation of rebuttal expert, are hereby withdrawn.
                                                                     25
                                                                                 IT IS FURTHER ORDERED that Nevada Ranch Twilight’s Notice of Deposition of
                                                                     26
                                                                          Ocwen, served on September 28, 2018; Nevada Ranch Twilight’s deposition subpoena to R.
                                                                     27   Scott Dugan, served on October 22, 2018; and Nevada Ranch Twilight’s deposition subpoena to
                                                                     28   Regina Habermas, Esq., served on October 22, 2018, are vacated and Nevada Ranch Twilight

                                                                                                                          -4-
                                                                             Case 2:17-cv-02437-JCM-PAL Document 44 Filed 10/30/18 Page 5 of 5



                                                                         1   shall serve a notice confirming that the aforementioned depositions are vacated within 3 days of

                                                                         2   entry of this Order.

                                                                         3          IT IS FURTHER ORDERED that as to the dispute between Ocwen and Nevada Ranch

                                                                         4   Twilight, each party shall bear their own fees and costs.

                                                                         5
                                                                                                                           _____________________________________
                                                                         6                                                 UNITED
                                                                                                                           UNITED STATES
                                                                                                                                   STATESMAGISTRATE     JUDGE
                                                                                                                                           DISTRICT JUDGE

                                                                         7                                                        November 2, 2018
                                                                                                                           Date: _______________________________
                                                                         8

                                                                         9

                                                                        10
   Gordon Rees Scully Mansukhani, LLP




                                                                        11
                                        300 S. 4th Street, Suite 1550




                                                                        12
                                           Las Vegas, NV 89101




                                                                        13

                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18
                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26
                                                                        27

1108268/41017966v.1                                                     28

                                                                                                                             -5-
